      1:19-cv-03132-RMG          Date Filed 12/23/19   Entry Number 15    Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

STATE OF SOUTH CAROLINA,

SOUTH CAROLINA DEPARTMENT OF
HEALTH AND ENVIRONMENTAL
CONTROL,

and

SAVANNAH RIVER MARITIME
COMMISSION,

                       Plaintiffs,                      C/A NO.: 1:19-cv-3132-RMG

v.                                                  GEORGIA PORTS AUTHORITY’S
                                                      MOTION TO INTERVENE
UNITED STATES ARMY CORPS OF
ENGINEERS;

UNITED STATES ARMY CORPS OF
ENGINEERS, SAVANNAH DISTRICT;

RYAN MCCARTHY, In his official capacity as
Secretary of the Army;

LT. GENERAL TODD T. SEMONITE, In his
official capacity as Commanding General and
Chief of Engineers, U.S. Army Corps Of
Engineers;

MAJOR GENERAL DIANA M. HOLLAND, In
her official capacity as Commanding General,
South Atlantic Division, U.S. Army Corps of
Engineers;

and

COLONEL DANIEL H. HIBNER, In his official
capacity as District Engineer, U.S. Army Corps of
Engineers, Savannah District,

                          Defendants.
      1:19-cv-03132-RMG           Date Filed 12/23/19       Entry Number 15         Page 2 of 3




        The Georgia Ports Authority (“GPA”) respectfully moves to intervene in this action. In

support of this motion, GPA states as follows:

        1.       GPA is entitled to intervene as a matter of right under Fed. R. Civ. P. 24(a)(2)

because this motion is timely, it has an interest in the subject matter of this action, the denial of its

motion would impair or impede its ability to protect its interests, and it is not adequately

represented by the current litigants.

        2.       The Court should allow GPA to intervene under Fed. R. Civ. P. 24(b) because

GPA’s motion is timely, its claims and defenses present common questions of law and fact with

the main action, and its intervention will not cause undue delay or prejudice to the original litigants

in the action.

        3.       The grounds for this motion are more fully set forth in the memorandum of law

filed contemporaneously herewith, in accordance with Local Civil Rule 7.04.

        4.       Pursuant to Local Civil Rule 7.02, the undersigned counsel conferred with counsel

of record in this matter. Counsel for Plaintiffs take no position on GPA’s intervention. Counsel

for Defendants consent to GPA’s intervention.

        WHEREFORE, GPA respectfully moves this Court for an order allowing it to intervene in

this action as a Defendant and for such other relief the Court may deem just and proper.

                                                    Respectfully submitted,



                                                   s/ Rita Bolt Barker
                                                   Rita Bolt Barker (USDC ID No.10566)
                                                   Gregory J. English (USDC ID No.5737)
                                                   WYCHE, P.A.
                                                   200 East Camperdown Way
                                                   Greenville, SC 29601
                                                   rbarker@wyche.com
                                                   gengish@wyche.com



                                               2
1:19-cv-03132-RMG   Date Filed 12/23/19   Entry Number 15     Page 3 of 3




                                  Telephone: (864) 242-8200
                                  Facsimile: (864) 235-8900

                                  Attorneys for Intervenor-Defendant Georgia
                                  Ports Authority

                                  Of Counsel:

                                  Susan H. Richardson (Pro Hac Vice Pending)
                                  Ronald L. Raider (Pro Hac Vice Pending)
                                  KILPATRICK TOWNSEND &
                                  STOCKTON, LLP
                                  1100 Peachtree Street,
                                  Suite 2800
                                  Atlanta, GA 30309
                                  Telephone: (404) 815-6500
                                  Facsimile: (404) 815-6555
                                  srichardson@kilpatricktownsend.com
                                  rraider@kilpatricktownsend.com

                                  Paul H. Threlkeld (Pro Hac Vice Pending)
                                  Special Assistant Attorney General
                                  OLIVER MANER LLP
                                  Post Office Box 10186
                                  Savannah, Georgia 31412
                                  (912) 236-3311
                                  pht@olivermaner.com




                              3
